Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 4/15/2022.
Currently, claims 1-20 are pending. Of these, claims 12-20 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to search all disclosed inventions.  This is not found to be persuasive because the comprehensive search for the elected embodiment did not necessarily result in prior art that would read on the unelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottommost points of the two side segments of the covering liners being at a vertical level lower than a bottom surface of the porous insulating layer (claim 11) and the first barrier layer being between the porous insulating layer and the substrate (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
With regards to the bottommost points of the two side segments of the covering liners, it is noted that para. [0082] cites reference numeral 305BP as being the bottommost points of the two side segments of the covering liners. However, FIG. 11 shows 305BP pointing to a portion of the barrier layer 307, not to a portion of the covering liners.
Furthermore, FIG. 11 is objected to because it appears to show the covering liner 305 on the right side (unshaded) is made of a different material than the covering liner on the left side (shaded). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “covering liners” (plural) having “two top segments” and “two side segments”. It is unclear what is meant by this. It is understood that the figures show cross-sectional views of a contact hole and contact structure therein that are a closed polygonal shape (e.g. circular, rectangular, etc.) in a top view. Therefore, it would be expected that the method that forms the covering liners as described in para. [0046]+ would in fact form a single covering liner having the same polygonal shape as the contact hole in which it is formed, as it is described as a conformal deposition (para. [0051]). In other words, although e.g. FIG. 11 shows two covering liners on either side of the contact, it is understood that the covering liners are in fact different sections of a same layer.
For purposes of examination, it shall be interpreted that the covering liners and their respective segments refer to two different sections of a same covering liner that is bottomless (i.e. there is no bottom section connecting the side sections).
Claims 2-11 depend on claim 1, and therefore recite the same limitations via dependency.
Furthermore, claim 9 recites the first barrier layer is between the porous insulating layer and the substrate. While this is disclosed as being a feature of the supporting liners, it is not disclosed as being a feature of the first barrier layer. It is not clear how the first barrier layer could be present between the porous insulating layer and the substrate, given its time of formation in the process. 
For purposes of examination, it is assumed that this limitation is a typographical error.
Claims 10 and 11 depend on claim 9, and therefore recite the same limitations via dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 7,564,136).
Pertaining to claim 1, Yeh shows, with reference to FIG. 7, a semiconductor device, comprising: 
a substrate (110); 
a porous insulating layer (128) positioned above the substrate; 
a first conductive feature (340) positioned in the porous insulating layer; and 
covering liners (320) comprising two top segments (on top of 140) and two side segments (remaining 320); 
wherein the two side segments are positioned on sidewalls of the first conductive feature, and the two top segments are positioned on top surfaces of the porous insulating layer (FIG. 7).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumura et al. (US 7,348,617)
Pertaining to claim 1, Kumura shows, with reference to FIG. 2G, a semiconductor device, comprising: 
a substrate (10); 
a porous insulating layer (52) positioned above the substrate; 
a first conductive feature (58/60) positioned in the porous insulating layer; and 
covering liners (54’) comprising two top segments (on top of 52) and two side segments (remaining 54’); 
wherein the two side segments are positioned on sidewalls of the first conductive feature, and the two top segments are positioned on top surfaces of the porous insulating layer (FIG. 2G).

Pertaining to claim 2, Kumura shows supporting liners (48, 50) positioned between the two side segments of the covering liners and the porous insulating layer and between the porous insulating layer and the substrate.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura.
Although Kumura does not explicitly specify a supporting liner thickness of 2-20 nm, it would have been obvious to one having ordinary skill in the art for the thickness to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness affects things such as process time and diffusion prevention properties, and thus is considered to be result effective.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura in view of Yeh.
Pertaining to claim 4, although Kumura does not explicitly show the thickness of the side segments of the covering liners is gradually decreased toward the substrate, this is taught by Yeh in FIG. 7.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the liner formation technique of Kumura for that taught by Yeh, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). This technique results in the gradual decrease in thickness (column 7, lines 15-22).
 Pertaining to claim 5, although Kumura does not explicitly specify a top segment thickness of 1-30 angstroms, it would have been obvious to one having ordinary skill in the art for the thickness to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness affects things such as process time and diffusion prevention properties, and thus is considered to be result effective.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 6, although Kumura does not explicitly specify a porosity of 10-50%, it would have been obvious to one having ordinary skill in the art for the porosity to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The porosity affects things such as dielectric constant and structural rigidity, and thus is considered to be result effective.
Pertaining to claim 7, Kumura shows the covering liners are formed of metal oxide (column 5, lines 62-66).
Pertaining to claim 8, although Kumura does not explicitly specify an aspect ratio of 1:3 – 1:15, it would have been obvious to one having ordinary skill in the art for the aspect ratio to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The aspect ratio effects the amount of space between conductive paths, thereby affecting overall size and capacitance, and thus is considered to be result effective.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 9, Kumura shows a first barrier layer (56) positioned between the two side segments of the covering liners and the first conductive feature.
Pertaining to claim 10, although Kumura does not explicitly specify a first barrier thickness of 10-15 angstroms, it would have been obvious to one having ordinary skill in the art for the thickness to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness affects things such as process time and diffusion prevention properties, and thus is considered to be result effective.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 11,164,778), Xu et al. (US 9,343,357), Arunachalam et al. (US 8,211,794) and Ishizaka et al. (US 8,372,739) all disclose semiconductor devices similar to the claimed invention, including covering liners formed within and on a porous insulating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896